Citation Nr: 1546283	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-20 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, adjustment disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference on his August 2012 substantive appeal (VA Form 9).  He subsequently withdrew his hearing request in October 2014.

In September 2015, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. 
§ 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current psychiatric disability (including PTSD) related to a sexual assault in service.  He has reported that he was sexually assaulted by fellow service members in approximately July or August 1978 and that he has experienced psychiatric and behavioral problems in the years since that time.

A VA psychiatric examination was conducted in August 2010 and the Veteran was diagnosed as having alcohol dependence, cocaine dependence, bereavement, and antisocial personality disorder.  The psychologist who conducted the examination explained that the Veteran's behavioral problems (i.e., wrongfully selling government property, possession of marijuana, theft) began prior to his alleged sexual assault in service.  His Axis I diagnoses were not a development of his passive aggressive personality, as diagnosed in service, and Axis II personality disorders do not develop into Axis I clinical disorders.  Personality disorders are collections of traits that have become so rigid that they work to an individual's disadvantage to the point that they impair functioning or cause distress.  The pattern of behavior is lasting and is manifested in at least two of the following areas: affect, cognition, impulse control, and interpersonal functioning.

The examiner further explained that passive-aggressive personality disorder is no longer in the nomenclature.  The Veteran met the Axis II antisocial personality disorder diagnosis, but he reported a pre-military history of conduct disorder behaviors.  It was more likely that this disorder developed prior to the claimed assault, as evidenced by service personnel records which included disciplinary actions indicative of insubordinate conduct and disobedience to a lawful command.  Overall, the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD because his symptoms did not meet the frequency and severity criteria.  Also, given his chronic history of substance abuse, it would be speculative to form a nexus between his symptoms and alleged sexual assault.

The August 2010 opinion is insufficient because it is partially based upon reported conduct disorder behaviors prior to service.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Although the Veteran is certainly competent to report a history of behavioral problems prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing psychiatric/behavioral disorder, and the Veteran's May 1976 entrance examination was normal.  The evidence is not clear and unmistakable that any psychiatric/behavioral disorder pre-existed service and was not aggravated in service.  Hence, the Veteran is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.
Furthermore, VA treatment records dated subsequent to the August 2010 examination include diagnoses of PTSD, depression, and adjustment disorder, and the Veteran submitted a January 2014 letter from a VA clinical psychologist who opined that the Veteran experienced symptoms of PTSD which were likely the result of sexual trauma in service.  A remand is necessary to obtain new opinions which are based upon consideration of this newly obtained evidence.  The opinions should address whether the Veteran has a current acquired psychiatric disability and  whether there is evidence of behavior changes in response to his reported in-service assault. 

Moreover, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2015).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

In this case, the Veteran reported sexual trauma in service, however he has not been explicitly provided with notice that evidence of behavior changes may constitute credible supporting evidence of the reported in-service personal assault.  Therefore, a remand is also necessary to advise the Veteran of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329   (2008).

Finally, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter informing him that evidence from sources other than his service records may corroborate his account of in-service personal assault.  See 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressor.  Provide a list of examples of such evidence, including evidence of behavior changes. 

2.  Obtain all updated VA records of treatment, to include:

(a)  all records from the Bay Pines VA Healthcare System dated from August 2010 through the present;
(b)  all records from the North Florida/South Georgia Veterans Health System dated from October 2012 through the present; and
(c)  all records from any other sufficiently identified VA facility. 

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences an acquired psychiatric disability, such as PTSD.  Please note that the DSM-IV criteria are applicable to this claim, and therefore should be used to evaluate this Veteran.  79 Fed. Reg. 149, 45094 (August 4, 2014).

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  What acquired psychiatric disability, if any, has the Veteran experienced since April 2010?  (If the examiner determines that the Veteran has experienced no acquired psychiatric disability (e.g., experiences only a personality disorder and/or substance abuse), this shall be explained in detail and such a conclusion shall be reconciled with other records suggesting clinical assessments of acquired disabilities since April 2010 (including PTSD, depression, and adjustment disorder)).  

(b)  Is it at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability experienced since April 2010 had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported sexual assault in service, is related to his documented behavioral problems in service, or is otherwise the result of a disease or injury in service?

(c)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since April 2010, what are the stressors that support the diagnosis?

(d)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disabilities diagnosed since April 2010 (including, but not limited to, PTSD, depression, and adjustment disorder), the Veteran's reported sexual assault in service, his behavioral problems in service, his reports of psychiatric/behavioral problems in the years since service, and the January 2014 opinion of the VA clinical psychologist.  Also, although there are reports of psychiatric/behavioral problems prior to service, the Veteran was presumed sound at service entrance in June 1976.
A complete rationale shall be given for all opinions and conclusions expressed.

4.  After completion the above development, if the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




